[Cite as State v. Chattams, 2015-Ohio-453.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

STATE OF OHIO                                       :
                                                    :
        Plaintiff-Appellee                          :   Appellate Case No. 26151
                                                    :
v.                                                  :   Trial Court Case No. 13-CR-1400
                                                    :
DEANDRE R. CHATTAMS                                 :   (Criminal Appeal from
                                                    :    Common Pleas Court)
        Defendant-Appellant                         :
                                                    :

                                               ...........

                                              OPINION

                           Rendered on the 6th day of February, 2015.

                                               ...........

MATHIAS H. HECK, JR., by KIRSTEN A. BRANDT, Atty. Reg. No. 0070162,
Montgomery County Prosecutor’s Office, Appellate Division, Montgomery County Courts
Building, P.O. Box 972, 301 West Third Street, Dayton, Ohio 45402
       Attorney for Plaintiff-Appellee

LUCAS W. WILDER, Atty. Reg. No. 0074057, 120 West Second Street, Suite 400,
Dayton, Ohio 45402
      Attorney for Defendant-Appellant

                                              .............

HALL, J.

        {¶ 1} Deandre Chattams appeals from his conviction and sentence on two counts

of having a weapon while under disability (third-degree felonies), carrying a concealed
                                                                                          -2-
weapon (a fourth-degree felony), cocaine possession (a third-degree felony), and heroin

possession (a second-degree felony).

       {¶ 2} In his sole assignment of error, Chattams contends the trial court abused its

discretion in imposing an aggregate five-year prison sentence.

       {¶ 3} The record reflects that Chattams pled guilty to the charges above as part of

a negotiated agreement. (Tr. at 20). In exchange for the pleas, the State and Chattams

agreed to a prison sentence within a range of four to six years. (Id. at 3-5). After

reviewing a pre-sentence investigation report, hearing argument from counsel, and

allowing Chattams to make a statement, trial court imposed wholly-concurrent prison

sentences totaling five years. (Id. at 26-29).

       {¶ 4} On appeal, Chattams challenges his sentence as an abuse of discretion.

While recognizing that this court has applied R.C. 2953.08(G)(2) as the standard of

review for felony sentencing, Chattams maintains that “[a] general appeal, not under R.C.

2953.08, can also be maintained in which the issue is whether the sentence chosen by

the trial court from within the statutory range is a proper exercise of the trial court’s

discretion.” (Appellant’s brief at 4). He then argues that his five-year sentence is an abuse

of discretion based on a review of the statutory principles and purposes of sentencing and

the statutory seriousness and recidivism factors.

       {¶ 5} We find Chattams’ assignment of error to be unpersuasive. As an initial

matter, we note that his attempt to disavow the controlling nature of R.C. 2953.08 is

unavailing. R.C. 2953.08(D)(1) specifically states: “A sentence imposed upon a

defendant is not subject to review under this section if the sentence is authorized by law,

has been recommended jointly by the defendant and the prosecution in the case, and is
                                                                                            -3-
imposed by a sentencing judge.” In his opening brief, Chattams argues that he is not

attempting to appeal under R.C. 2953.08. (Appellant’s brief at 4-5). In response to the

State’s argument that the statute applies to all felony sentences, Chattams then attempts

to argue in his reply brief that his sentence is appealable under R.C. 2953.08 because it

was not “authorized by law” and because it was not a “jointly-recommended sentence.”

(Appellant’s reply brief at 1-2). We disagree. Chattams fails to identify any way in which

his sentence was not authorized by law or was contrary to law. This court’s case law also

establishes    that   a   sentence     within   a    jointly-recommended      range    is    a

jointly-recommended sentence for purposes of R.C. 2953.08. See, e.g., State v. DeWitt,

2d Dist. Montgomery No. 24437, 2012-Ohio-635, ¶ 13-15. Chattams’ real argument is

simply that the trial court abused its discretion in imposing an aggregate five-year

sentence, but R.C. 2953.08(D)(1) precludes such a review. Lawful agreed sentences are

not reviewable on appeal. State v. Turner, 2d Dist. Montgomery No. 24421,

2011-Ohio-6714, ¶ 31-33.

       {¶ 6} We disagree with Chattams’ assertion that he can challenge his sentence

apart from R.C. 2953.08 and thereby avoid its application. In support of his argument, he

cites State v. Mays, 2d Dist. Montgomery No. 24923, 2012-Ohio-3602. In that case, this

court opined that “the general [felony sentencing] standard of review is the abuse of

discretion standard of review.” Id. at ¶ 5. This court noted that a different standard applies

for an appeal brought under R.C. 2953.08. Id. Finding that the sentence in Mays did not fit

within the scope of the statute, this court applied the abuse-of-discretion standard

applicable to “a general appeal.” Id. at ¶ 6. Following Mays, however, this court decided

State v. Rodeffer, 2013-Ohio-5759, 5 N.E.3d 1069 (2d Dist.), and other cases stating that
                                                                                          -4-
“R.C. 2953.08(G)(2) is the appellate standard of review for all felony sentences[.]” State v.

Hawkins, 2d Dist. Greene No. 2014-CA-6, 2014-Ohio-4960, ¶ 7; see also State v.

Mayberry, 2014-Ohio-4706, 22 N.E.3d 222, ¶ 28 (2d Dist.); State v. Bittner, 2d Dist. Clark

No. 2013-CA-116, 2014-Ohio-3433, ¶ 8; State v. Craver, 2d Dist. Montgomery No. 25803,

2014-Ohio-2092, ¶ 6; State v. Back, 2d Dist. Clark No. 2013-CA-62, 2014-Ohio-1656, ¶ 6;

State v. Powers, 2d Dist. Champaign Nos. 2013-CA-45, 2013-CA-46, 2014-Ohio-1662, ¶

9. Although internal disagreement remains as to the applicable standard of review, there

is no disagreement that R.C. 2953.08(D)(1) precludes review of a lawful agreed sentence

regardless of the applicable standard.

       {¶ 7} In any event, we see no error in the trial court’s imposition of an aggregate

five-year prison sentence even if the abuse-of-discretion standard is applied. The record

reflects that his heroin-possession conviction, alone, carried a potential eight-year prison

sentence, and both drug convictions carried mandatory terms. The PSI reflects that, in

addition to several juvenile adjudications and adult misdemeanor convictions, Chattams

had prior felony convictions in four other cases. The convictions in those cases were for

marijuana possession, cocaine possession, marijuana trafficking, and felonious assault.

Before the present case, he twice had served prison time. (PSI at 4). Chattams was

twenty-seven years old and unemployed at the time of the PSI. His only prior employment

had been a three-month term at King’s Island in 2003. (Id. at 5). According to the PSI, he

reported having used marijuana, cocaine, crack cocaine, and heroin as recently as

October 2013. (Id. at 6).

       {¶ 8} At the sentencing hearing, defense counsel reported that Chattams

remained unemployed but had graduated from Fortis College with “an HVAC degree” in
                                                                                           -5-
April 2013. (Tr. at 23). Counsel noted that Chattams was living with his girlfriend and two

young children. (Id.). In light of Chattams’ relationship with those children, as well as his

sister’s two children, counsel urged the trial court to impose a four-year sentence. (Id. at

24). For his part, Chattams briefly addressed the trial court and apologized for failing to

appear for trial prior to his plea. (Id. at 25-26). In imposing sentence, the trial court then

stated that it had considered the statutory principles and purposes of sentencing as well

as the statutory seriousness and recidivism factors. (Id. at 27). In support of an aggregate

five-year sentence, the trial court addressed Chattams and stated:

              Sir, first of all, [defense counsel] Mr. Barbato indicated that he and I

       have talked a number of occasions about sentencing and that is absolutely

       true. I can’t tell you how many times he has talked with me, with the

       prosecutor present, about—and advocated with regard to your sentence.

              Your history is extremely significant in terms of your sentence.

       You—I just want to point out a few things. You have—in your lifetime, you,

       by your own statement in the pre-sentence investigation—I have reviewed

       that and I will incorporate that into the record. You’ve been employed

       legitimately for three months. While I don’t doubt that these children are

       important in your life, if you had been thinking, actually, about your children,

       I would have suspected that you would have obtained legitimate

       employment as opposed to engaging in the pattern of behavior that has

       been consistent over the course of the last nine years, since it looks like you

       were about 18 years old.

              In 2005, you were sentenced to a year for possession of cocaine, F-3
                                                                                            -6-
       and also trafficking in marijuana, an F-5. Those were concurrent sentences.

              You were out of prison—pursuant to the pre-sentence investigation,

       you got in September of ’06. You were sentenced again in April of ’07 to four

       years for a felonious assault. You shot someone, according to the report, in

       each foot.

              In ’07, also on the same date, you were sentenced for a possession

       of marijuana, F-5, for 12 months as you, yourself—so I cannot ignore the

       fact that we were all here with the jury and you failed to appear at trial.

              Given—you have a juvenile record as well as a misdemeanor record

       of willfully eluding or fleeing the police, obstructing official business[,] which

       are concerns particularly as they relate to the facts of this case where you

       attempted to flee on foot from the officer.

(Tr. at 26-27).

       {¶ 9} On appeal, Chattams asserts that an analysis of the statutory seriousness

and recidivism factors fails to support the trial court’s five-year sentence. He insists that

none of the “more serious” factors were present and that one “less serious” factor was

present, namely that he did not expect to cause physical harm to any person or property.

Although the PSI indicates that two “recidivism likely” factors were present—his history of

criminal activity and his failure to respond favorably to prior sanctions—he argues that the

second one is unsupported by the record. Finally, Chattams disputes the PSI’s finding

that no “recidivism less likely” factors were present. He argues that such factors include

his remorse, his leading a law-abiding life for two-years before being sentenced, his

getting a diploma, and his “supporting his family and having a job.” (Appellant’s brief at
                                                                                         -7-
7-8).

        {¶ 10} Having reviewed the record, we are not convinced by Chattams’ argument

that a five-year sentence is an abuse of discretion but a four-year sentence would not be.

“Although the trial court is required to consider the seriousness and recidivism factors,

having done so, it has discretion to impose a sentence authorized by law.” State v.

Hardin-Moore, 2d Dist. Montgomery No. 24237, 2011-Ohio-4666, ¶ 29. It is also “within

the trial court’s discretion to weigh the appropriate seriousness and recidivism factors and

ultimately determine the weight to give each of those factors when conducting its

balancing exercise.” State v. Musa, 11th Dist. Lake No. 2009-L-023, 2010-Ohio-318, ¶

20.

        {¶ 11} Here the trial court had the discretion to place substantial weight on

Chattams’ substantial criminal record, which spanned a period of many years. The trial

court also was entitled to give weight to the fact that, despite prior stints in prison,

Chattams continued to re-offend. These facts support the trial court’s finding that his

history of criminal activity and his failure to respond favorably to prior sanctions made

recidivism more likely. As for Chattams’ claim of remorse and concern for his daughters,

the trial court reasonably discounted these factors, suggesting that if he really were sorry

and concerned, he likely would have done more to obtain legitimate employment and

avoid criminal activity over the last several years. Finally, although Chattams for the most

part did avoid serious legal trouble during the two years leading up to his February 4,

2014 sentencing below, we note that he was in prison from April 2007 until January 2011.

(PSI at 4). Thereafter, he was arrested for misdemeanor marijuana possession in 2012,

but the charge was dismissed. (Id.). He also was convicted of misdemeanor obstructing
                                                                                           -8-
official business in June 2013. (Id. at 3). Finally, he committed the instant offenses in May

2013. (Id. at 2). Having reviewed the record, we do not find that the trial court’s evaluation

of the statutory seriousness and recidivism factors reflects an abuse of discretion in

imposing a five-year prison sentence rather than a four-year term, particularly where the

term the trial court selected was the mid-point in the agreed-upon term.

       {¶ 12} Chattams’ assignment of error is overruled, and the judgment of the

Montgomery County Common Pleas Court is affirmed.

                                      .............



FROELICH, P.J., and FAIN, J., concur.




Copies mailed to:

Mathias H. Heck
Kirsten A. Brandt
Lucas W. Wilder
Hon. Mary K. Huffman